Citation Nr: 1205280	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  05-34 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.  He served in the National Guard from April 1986 to February 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled for a Travel Board hearing in August 2006.  He withdrew his request for a hearing by written correspondence in August 2006.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2011).  

These matters were previously remanded by the Board in January 2009 and December 2010.  They have now returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded these issues in December 2010 to obtain a rationale from the March 2005 VA examiner with respect to his opinion, or if the examiner was unavailable, to provide the Veteran with another VA examination and opinion.  The Veteran was scheduled for another VA examination; however, he failed to appear for the scheduled VA examination in January 2011.  Thereafter, a VA medical opinion was requested.  A VA opinion was provided in October 2011.  The reviewing physician noted that he had reviewed the request for a supplemental opinion and the claims file and various clinical records and statements.  The physician provided the following opinion: "Any traumatic skeletal injury is likely to resolve within specific time with treatment.  The chronic synovitis is of unknown etiology and inflammatory.  Record reflects treatments are not giving any relief.  Multiple joints involvement is also against trauma."  The reviewing physician appears to have determined that the etiology of the Veteran's current left knee and right ankle disability, bony synovitis, is unknown.  The Board notes that case law and applicable statues require an assessment of probability not a definitive statement of the cause of a disability.  See 38 U.S.C. § 5107(b); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (veteran prevails when evidence supports claim or is in relative equipoise).  Nonetheless, if an examiner determines that he or she cannot provide an etiology opinion because it is unknowable or it would require speculation, then it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion.  Id. at 90.  It must be clear that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id.  In this case, the examiner did not provide any explanation to support his opinion that the etiology of bony synovitis is unknown.  Furthermore, it appears that the examiner is indicating that the synovitis is not related to a service injury because it involves multiple joints; however, it is unclear from that statement. 

The December 2010 remand also requested that the examiner discuss the clinical records regarding the treatment of the Veteran's ankle, the treatment records reflecting gout and the statements made by the Veteran.  The examiner did not discuss any of this evidence in the October 2011 opinion.  Based on the foregoing, the Board finds that a remand is necessary for clarification of the previous opinion or a new VA opinion if that examiner is unavailable.

Accordingly, the case is REMANDED for the following action:

1. Provide the claims folder to the VA physician who provided the opinion in October 2011 for clarification. The reviewing physician previously determined that the etiology of synovitis is unknowable and he did not offer an opinion on whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's current left knee and/or right ankle disorders are causally or etiologically related to his symptomatology in service or are otherwise related to military service.  After a review of the claims file, if the reviewing physician reaches the same conclusion as in the October 2011 opinion, then he is asked to explain why the etiology is unknowable.  He should also explain if there is any information that might be helpful in determining whether the Veteran's left knee and right ankle are at least as likely as not related to military service, and if so, what that information might be.

The reviewing physician is asked to provide a clear rationale and explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  Please review, consider and discuss as part of the rationale the clinical records which note various statements regarding ankle treatment and complaints (i.e., a broken ankle at work (June 1994 record), a fractured left ankle (June 1997 record), wearing a "bad pair of boots" (January 1999 record), a right ankle fracture (May 15, 2000 record), a reinjured ankle (May 18, 2000 record), fracture of the ankle in 1992 (T. B. Family Medical Clinics record)), the numerous records reflecting gout and the Veteran's report that he was treated for a sprain while stationed at Fort Lewis, Washington.  

2. If the October 2011 VA physician is unavailable, then schedule the Veteran for another VA examination to evaluate his service connection claims for a left knee disability and a right ankle disability.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  If the Veteran fails to show for the examination, then obtain a VA opinion.  Either clinician is requested to review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's current left knee disability and/or right ankle disability are related to active military service to include any symptomatology shown in service.

The examiner is asked to provide a clear rationale and explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  

If the examiner determines that the requested opinions cannot be provided without resorting to mere speculation, or is unknowable, then he or she should so state in the report and provide an explanation as to why this opinion cannot be provided with the required degree of certainty. The examiner should also state whether there is any information that might be helpful in clarifying the etiology of the Veteran's left knee and right ankle disabilities, and if so, what that information might be.

The examiner is asked to review, consider and discuss in his or her rationale the clinical records which note various statements regarding ankle treatment and complaints (i.e., a broken ankle at work (June 1994 record), a fractured left ankle (June 1997 record), wearing a "bad pair of boots" (January 1999 record), a right ankle fracture (May 15, 2000 record), a reinjured ankle (May 18, 2000 record), fracture of the ankle in 1992 (T. B. Family Medical Clinics record)), the numerous records reflecting gout and the Veteran's report that he was treated for a sprain while stationed at Fort Lewis, Washington.  

3. Upon completion of the foregoing, readjudicate the Veteran's service connection claims for a left knee disability and a right ankle disability based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


